Citation Nr: 0938503	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-17 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for temporomandibular joint 
(TMJ) syndrome.

2.  Entitlement to service connection for osteoarthritis of 
the cervical spine.

3.  Entitlement to service connection for osteoarthritis of 
the feet and toes.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran was a member of the Mississippi Army National 
Guard from approximately 1975 to 2004 with verified periods 
of active duty from February 1985 to November 1991, from 
March 1995 to March 1999, and from October 2001 to April 
2002.  His periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) have not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2008 the Veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board, commonly referred to as a Travel Board hearing.  A 
transcript of the hearing is on file.  In a more recent 
April 2009 letter, the Veteran requested another hearing 
before the Board.  But he is entitled to only one hearing 
before the Board, unless there are additional claims that 
need addressing, which in this particular instance there are 
not.  38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 
20.700(a), 20.703 (2008).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

Very recently, in July 2009, the Veteran submitted additional 
argument and evidence.  But he did not waive his right to 
have the RO (as opposed to the Board) initially consider this 
additional argument and evidence.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).  Therefore, the Board must remand his 
claims to the RO via the AMC for consideration of this 
additional argument and evidence in the first instance and, 
if necessary, issuance of a supplemental statement of the 
case (SSOC).  38 C.F.R. §§ 19.31, 19.37.

Also under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA 
must provide a medical examination in a service-connection 
claim when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication the disability or persistent or recurrent symptoms 
of a disability may be associated with the Veteran's service 
or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  So this 
case must be referred to a VA examiner to have him/her review 
the relevant evidence and determine the etiology of the 
Veteran's bilateral foot, cervical spine (neck) and jaw 
disabilities.  

Furthermore, the Veteran's periods of active duty, ACDUTRA 
and INACDUTRA while a member of the Mississippi Army National 
Guard have not been verified.  The May 2005 rating decision 
at issue mentions two periods of active duty service, from 
May to September 1975 and from April to August 1984, for 
which there are no personnel records.  The Veteran also 
claims to have had active duty service in 2004, which 
similarly has not been verified.  He indicated during his 
hearing that he had about 30 years of total service.  This 
information concerning the exact dates and nature of his 
service must be obtained before his claims may be properly 
adjudicated.

Accordingly, the claims are REMANDED for the following 
additional development and consideration:

1.  Obtain the Veteran's personnel records 
concerning his service in the Mississippi 
Army National Guard, including during 
1975, 1984 and 2004.  [Note:  he also 
apparently served from February 1985 to 
November 1991, from March 1995 to March 
1999, and from October 2001 to April 
2002.]

2.  Schedule the Veteran for VA 
examinations to determine the etiology of 
his bilateral foot (toes), cervical spine 
(neck) and jaw disabilities (TMJ syndr.).  

In particular, the examiner should opine 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the osteoarthritis in the Veteran's 
feet and/or toes:  (1) initially 
manifested during one of his periods of 
active military service; (2) 
alternatively, manifested within the one-
year presumptive period following his 
service; or (3) is proximately due to, 
the result of, or chronically aggravated 
by any of his already service-connected 
disabilities, i.e., secondary to any of 
them.  

An opinion is also needed as to whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) that the 
osteoarthritis in the Veteran's cervical 
spine:  (1) initially manifested during 
one of his periods of active military 
service; (2) alternatively, manifested 
within the one-year presumptive period 
following his service; or (3) is 
proximately due to, the result of, 
or chronically aggravated by any of his 
already service-connected disabilities, 
i.e., secondary to any of them.  

As well, an opinion is needed as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the Veteran's TMJ syndrome:  (1) 
initially manifested during one of his 
periods of active military service; or 
(2) is proximately due to, the result of, 
or chronically aggravated by any of his 
already service-connected disabilities, 
i.e., secondary to any of them.

The examiners should specifically state 
whether any currently diagnosed disability 
is related to the Veteran's military 
service, including to any treatment or 
complaints or diagnoses in service.  

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiners must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiners must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

Advise the Veteran that failure to report 
for his examinations, without good cause, 
may have adverse consequences on his 
claims.

3.  Then readjudicate the claims for feet 
(toes), cervical spine (neck) and jaw 
disabilities (TMJ syndrome) in light of 
the additional evidence.  If these claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC - including 
addressing the additional evidence 
recently submitted in July 2009 without a 
waiver, and give them an opportunity to 
respond to the SSOC before returning the 
file to the Board for further appellate 
consideration of these claims.


The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




